 
Exhibit 10.1

 
AGREEMENT AND RELEASE


CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE. BY SIGNING
THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.


This is an agreement and release (the “Agreement”) between NanoSensors, Inc.,
its stockholders (solely in their capacity as stockholders of NanoSensors,
Inc.), affiliates, divisions, successors and assigns, their respective past and
present officers, directors, employees, agents, attorneys, whether as
individuals or in their official capacity, and each of their respective
successors and assigns (hereinafter collectively referred to as “NanoSensors” or
the “Company”) and by his own free will, Ted L. Wong (“Wong” or “Employee”). As
used herein, the term “Execution Date” shall mean the later of the two dates on
which this Agreement has been executed by Employee and NanoSensors, as specified
on the signature page of this Agreement.


WHEREAS, Wong has been an employee of NanoSensors and has served as its Chief
Executive Officer, President and Chief Financial Officer, and


WHEREAS, Wong has been employed pursuant to a written employment agreement dated
as of August 3, 2006 (the “Employment Agreement”); and


WHEREAS, Employee and NanoSensors each desire an amicable cessation of the
employment relationship,


NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and NanoSensors (who hereinafter collectively may be
referred to as the “Parties”) hereby agree as follows:


1. Termination of Employment; Resignation from Board: Employee acknowledges and
agrees that effective the close of business on August 31, 2007 (the “Termination
Date”), Employee’s employment in all capacities with the Company is terminated
and the Employment Agreement is terminated effective as of the Termination Date.
Further, effective on the Termination Date, Employee hereby resigns as Chairman
of the Board of Directors of the Company.


2. Severance Payment: In consideration for Employee’s execution of this
Agreement, and in consideration for the release of claims against NanoSensors,
the Company will pay or provide to Employee the following:


a. Solely for the purpose of determining the benefits under Section 2.3 of the
Employment Agreement, Employee’s termination shall be deemed a termination
without cause within the contemplation of such section of the Employment
Agreement.


b. An aggregate amount of Seventy-Two Thousand and 00/100 ($72,000.00) Dollars
(the “Severance Payment”), payable in equal and consecutive and monthly
installments over a period of six months on each of the Company’s regular pay
dates for executives, commencing on the first regular executive pay date
following the Termination Date, but in no event prior to the expiration of the
seven-day revocation period (the “Revocation Period”) described on the signature
page of this Agreement.
 

--------------------------------------------------------------------------------


 
c. In accordance with Section 5.9 of the Employment Agreement, the conditions to
the vesting of any unvested and outstanding stock options granted to the
Employee under any of the Company’s stock option plans, shall be deemed fully
satisfied and all such incentive awards shall be immediately and fully vested as
of the Termination Date. In addition, the terms of all outstanding stock options
held by Employee as of the Termination Date shall be deemed amended to provide
that the awards shall remain exercisable for a period of two years following the
Termination Date. Attached as Exhibit “A” is a list of options covered by this
provision.


d. In further consideration of Employee’s services to the Company during the
term of the Employment Agreement, the Company agrees to issue to Employee such
number of shares of the Company’s common stock with a fair market value equal to
$6,250 on the Termination Date. The Company shall cause such additional shares
of common stock to be issued to the Employee (to the address specified in
Section 25 of this Agreement) on the first business day following the expiration
of the Revocation Period. No other bonus or additional amount shall be due or
owing by the Company to Employee. As used herein, the term “fair market value”
shall mean the average of the closing price of the Company’s common stock as
reported on the OTC Bulletin Board for the five (5) trading days prior to the
date of determination of fair market value.


e. The Company agrees that Employee shall be entitled to retain the following
items of company property which currently in the Company’s leased premises
located at 1800 Wyatt Drive, Suite # 2, Santa Clara, California: one laptop
computer, telephone hardware, printer, facsimile machine and the furniture and
filing cabinets presently located on the premises. Company will allow Employee
to retain the laptop computer after the Termination Date only upon the Company’s
satisfaction that Employee has deleted and permanently purged all Company
related files and data from such laptop computer (Employee agrees that the
Company reserves the right to inspect such laptop computer to ensure compliance
with this requirement).Other than the foregoing, Employee shall comply with the
provisions of Section 21 of this Agreement and return to the Company all other
Company property in his possession or custody or under his control.


f. Employee agrees and acknowledges that the Company’s payment of the
compensation described in Sections 2(a) - 2(e) of this Agreement is in lieu of
all other compensation to which Employee may have been entitled pursuant to the
Employment Agreement.


3. Benefits: On the first regular executive pay date following the Termination
Date, the Company shall pay the Employee an amount of Five Thousand One Hundred
Twenty Five and 00/100 ($5,125). Dollars for unused vacation time in accordance
with the Company’s current policy. Except as provided in the immediately
preceding sentence, effective as of the Termination Date, (i) the Company shall
have no obligation to continue Employee’s enrollment or participation in any
benefit plans or programs and (ii) Employee shall not be entitled to participate
in any Company benefit programs, receive any amounts under any Company benefit
programs or otherwise receive any further benefits.


4.  Expense Reimbursement: To the extent Employee has unreimbursed business
expenses, incurred through the Termination Date, Employee must promptly submit
the expenses with all appropriate documentation; those expenses which meet the
Company’s guidelines will be reimbursed. Any expense account that Employee has
with the Company terminates effective on the Termination Date, and any expenses
already incurred will be reviewed and processed in accordance with the policies
and procedures of the Company. No new expenses may be incurred after the
Termination Date. Employee agrees to promptly pay any outstanding balance on
these accounts that represent non-reimbursable expenses. Company will pay
accepted expenses within twenty (20) business days from the Termination Date, in
accordance with the Company’s expense reimbursement guidelines existing as of
the Execution Date.
Employee hereby represents that (i) he has not incurred any reimbursable
expenses subsequent to the Termination Date and (ii) as of the Termination Date
he has provided the Company with appropriately detailed reports covering all
reimbursable expenditures incurred up to the Termination Date.
 
2

--------------------------------------------------------------------------------


 
5. No Admission: Employee understands that this Agreement does not constitute an
admission by the Company of any liability, error or omission, including without
limitation, any: (a) violation of any statute, law, or regulation; (b) breach of
contract, actual or implied; or (c) commission of any tort.


6. Acknowledgement: Employee acknowledges that the consideration provided in
this Agreement under Sections 2(a), 2(d) and 2(e) exceed that to which Employee
would otherwise be entitled under the normal operation of any benefit plan,
policy or procedure of the Company or under any previous agreement (written or
oral) between the Parties. Employee further acknowledges that the agreement by
NanoSensors to provide the Severance Payment and the consideration pursuant to
this Agreement beyond Employee’s entitlement is conditioned upon Employee’s
release of all claims against NanoSensors and Employee’s compliance with all the
terms and conditions of this Agreement.


7. No Other Payments: The Parties agree that, except as provided for herein,
there shall be no other payments or benefits payable to Employee, including but
not limited to, salary, bonuses, fees, commissions and/or other payments.


8.  Arbitration:


a. The Parties specifically, knowingly and voluntarily agree to arbitrate any
claim, controversy or dispute which has arisen or should arise in connection
with Employee’s employment, the cessation of Employee’s employment, or in any
way related to the terms of this Agreement. The Parties agree to arbitrate any
and all such controversies, disputes, and claims before a single arbitrator in
the State of California in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law and admitted to
practice in the State of California. The arbitration shall occur in the
Association’s office closes to the Company’s headquarters. In the course of any
arbitration pursuant to this Agreement, the Parties agree (i) to request that a
written award be issued by the arbitrator and (ii) that each side is entitled to
receive any and all relief it would be entitled to receive in a court
proceeding. The Parties knowingly and voluntarily agree to enter into this
arbitration clause and, except for claims contemplated in Section 8(b) below,
waive any rights that might otherwise exist to request a jury trial or other
court proceeding. This paragraph is intended to be both a post-dispute and
pre-dispute arbitration clause. Any judgment upon any arbitration award may be
entered in any court, federal or state, having competent jurisdiction of the
Parties. The Parties’ agreement to arbitrate disputes includes, but is not
limited to, any claims of unlawful discrimination and/or unlawful harassment
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act 1967, as amended, the Americans with
Disabilities Act, and any other federal, state or local law relating to
discrimination in employment and any claims relating to wage and hour claims and
any other statutory or common law claims.


b. Notwithstanding the foregoing, Employee acknowledges and agrees that the
breach by Employee of the non-disparagement, confidentiality, non-competition,
assignment or cooperation obligations (as provided by Sections 9 - 15 and 20 of
this Agreement) will cause the Company irreparable injury not compensable by
money damages and therefore, the Company will not have an adequate remedy at
law. Accordingly, the Company may commence a proceeding for equitable relief in
any court of competent jurisdiction to enforce such rights. If the Company
institutes an action or proceeding to enforce such obligations, it shall be
entitled to injunctive or other equitable relief to prevent or curtail any such
breach, threatened or actual.
 
3

--------------------------------------------------------------------------------


 
9. Confidential Treatment: Employee and NanoSensors agree that the terms and
existence of this Agreement are and shall remain confidential and agrees not to
disclose any terms or provisions of this Agreement, or to talk or write about
the negotiation, execution or implementation of this Agreement, without the
prior written consent of the other, except (a) as required by law or by
regulatory authorities, including as may be required under the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the U.S.
Securities and Exchange Commission promulgated thereunder; (b) as required
within NanoSensors to process this Agreement; or (c) in connection with any
arbitration or litigation arising out of this Agreement. Anything herein to the
contrary notwithstanding, Employee may disclose the terms of this Agreement to
Employee’s immediate family, accountant or attorney, provided they are made
aware of and agree to the confidentiality provisions.


10. Proprietary Information: Employee further acknowledges and agrees that the
provisions of Section 6.1 of the Employment Agreement (“Confidential and
Proprietary Rights”) shall remain in full force and effect and acknowledges his
obligations thereunder not to, without limitation, disclose or use the Company’s
Proprietary Information, as such term is defined in Section 6.1 of the
Employment Agreement.


11.  Restrictive Covenants: Employee agrees and acknowledges that the
restrictive covenants set forth in Section 6.3 of the Employment Agreement
remain in full force and effect and the twelve-month restrictive period
contemplated by such section shall commence on the Termination Date. Further, in
addition to the provisions of Section 6.3, Employee agrees that in consideration
for the payments and other consideration provided in this Agreement, Employee
will not, during the period of non-competition referred to in Section 6.3 of the
Employment Agreement, either directly or indirectly, solicit any person or
entity who is retained by the Company as a consultant or advisor (or who was so
retained by the Company within six months of the Termination Date) in connection
with any Competitive Business. As used herein the term “Competitive Business”
shall mean the manufacture, development and/or distribution of sensor devices to
detect e. coli and salmonella. The Company agrees that the foregoing definition
of the term “Competitive Business” shall supersede the definition of such term
as provided in Section 6.3 of the Employment Agreement.


12. Assignment of Work Product: Employee further acknowledges and agrees that
the provisions of Section 6.2 of the Employment Agreement (“Assignment of
Inventions”) shall remain in full force and effect and Employee acknowledges,
and hereby reaffirms his agreement to perform, his obligations thereunder.


13. No Disparagement: Employee agrees that commencing on the Execution Date and
for a period of three years thereafter, Employee shall not make any negative or
derogatory statements in verbal, written, electronic or any other form about the
Company, or its officers, employees and directors including, but not limited to,
a negative or derogatory statement made in, or in connection with, any article
or book, on a website, in a chat room or via the internet. The Company agrees
not to issue, and will advise its executive officers and directors not to make,
any negative or derogatory statements in verbal, written, electronic or any
other form about Employee during the three-year period described in the first
sentence of this paragraph.
 
4

--------------------------------------------------------------------------------


 
14. Litigation:


a. Employee shall cooperate fully with the Company in the prosecution or
defense, as the case may be, of any and all actions, governmental inquiries or
other legal or regulatory proceedings in which Employee’s assistance may be
reasonably requested by the Company. Reasonable expenses arising from the
cooperation will be advanced or reimbursed within the Company’s guidelines.
Consistent with the Company’s Certificate of Incorporation and By-Laws, each as
amended to date, the Company will hold harmless and indemnify Employee from and
against any expenses (including attorneys’ fees), fines, judgments and amounts
paid in settlement arising from any claim, suit or other action against Employee
by any third party, on account of any action or inaction by Employee taken or
omitted to be taken by Employee on behalf of NanoSensors during the course of
his employment, up to the Termination Date, provided that such action or
inaction by Employee was within the scope of Employee’s employment, consistent
with the Company’s policies and procedures and not within any of the applicable
exceptions set forth in Section 8 of the Employment Agreement. In accordance
with Section 8 of the Employment Agreement, the Company further agrees to use
commercially reasonable efforts to maintain such insurance, including, but not
limited to, directors’ and officers’ liability insurance, and liability
insurance, as is necessary and reasonable to protect the Employee from any and
all claims arising from or in connection with his employment by the Company for
a period of six (6) years after the Termination Date.


b. Except if required by applicable law, Employee agrees that he will not
provide support or assistance, directly or indirectly, to any individual,
corporation, or other non-governmental entity in connection with any claim,
action, suit or proceeding involving the Company or any of its affiliates unless
required to do so by law (in which case Employee agrees to promptly notify the
Company of such legal requirement).


c. Employee acknowledges that he has advised the Company completely and candidly
of all facts of which he is aware that may give rise to legal matters.


15. References: Employee shall direct all requests for references to be
forwarded in writing to the Company, attention: Office of the President. The
Company will state in response to such inquiries your dates of employment and
positions held. The Company shall not be responsible for responses to reference
requests sought or obtained other than under the procedures set forth in this
paragraph. The Company shall direct employees authorized to make communications
concerning Employee not to convey negative or derogatory statements regarding
Employee if contacted for a reference.


16.  Release of Claims: 


   a. Release. Employee has executed the General Release appended as Exhibit B
to this Agreement, which General Release is hereby incorporated into this
Agreement by reference.
 
b. Employee Right. Employee and Company hereby agree that solely in the event
the Company commences a legal proceeding against Employee, Employee shall have
the option to void the General Release appended to this Agreement, subject to
the condition precedent that he repays to the Company all amounts paid by the
Company to the Employee pursuant to Section 2 of this Agreement (the “Repayment
Amount”). In the event the Employee elects to exercise this option and deliver
the Repayment Amount to the Company, the General Release contemplated in Section
16(a) hereof and appended as Exhibit B to this Agreement shall be deemed void
and unenforceable, effective upon the Company’s receipt of the Repayment Amount
in immediately available U.S. funds. Notwithstanding the foregoing, the right
granted to Employee pursuant to this Section 16(b) shall not be exercisable with
respect to any: (i) any rights, remedies, or claims Company may have in
enforcing the terms of this Agreement or (ii) claim (including counterclaims)
that the Company may have in an action or proceeding commenced by the Employee
that is excluded from the scope of the General Release.
 
5

--------------------------------------------------------------------------------


 
c. Waiver of Civil Code Section 1542. Employee represents, warrants, and agrees
that it has been informed of, has read, is familiar with, understands, and does
hereby expressly waive all rights that it has or may have under Section 1542 of
the California Civil Code and all other similar rights in other states or
territories of the United States of America, or any other jurisdiction, as said
Section may apply to the releases in this Agreement only. Said Section 1542
provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


17.  Governing Law: This Agreement shall be deemed to have been made within the
State of California, and shall be interpreted and construed and enforced in
accordance with the laws of the State of California without regard to its
conflicts of law provision.


18.  Right to Review: Employee is hereby advised of Employee’s rights to review
this Agreement with counsel of Employee’s choice. Employee has had the
opportunity to consult with an attorney and/or other advisor of Employee’s
choosing before signing the Agreement, and was given a period of twenty-one (21)
days to consider the Agreement. Employee is permitted, at his discretion, to
return the Agreement prior to the expiration of this twenty-one (21) day period.
Employee acknowledges that in signing this Agreement, Employee has relied only
on the promises written in this Agreement, and not on any other promise made by
the Company or any other entity or person.


19. No Claims: Employee represents that Employee has not filed any complaints,
charges or claims against NanoSensors with any local, State, or Federal agency
or court, or with any other forum. Employee represents and warrants that he is
the sole and lawful owner of all rights, titles and interest in and to every
claim and other matters which he releases herein, and that no other person,
individual, or entity has received any assignment or other right of substitution
or subrogation to any matters relating to or arising out of any such claim.


20. Company Representation: The Company acknowledges that it has advised
Employee completely and candidly of all facts of which it is aware that may give
rise to legal matters. The Company is not aware of any claims or any facts
giving rise to a claim against the Employee by the Company, nor does the Company
have any present intention, based on its current awareness, to make any claim
against Employee. Nothing herein however shall be construed as a waiver or
release by the Company to pursue any legal or equitable remedy it may have
against Employee under any statute, contract or applicable law.


21. Return of Property: Except as specified in Section 2(e) of this Agreement,
on or before the Termination Date, Employee shall return any Company property in
his possession or custody or under his control, no matter where located
including, but not limited to, I.D. or security cards, corporate credit card,
keys, computer disks, equipment, furniture, computers, peripherals and other
electronic devices, and any written or electronic material prepared or received
during his employment with the Company, including without limitation, memoranda,
reports, files, correspondence, manuals, notes, specifications, data, whether
existing in hard copy or other media.


22. Performance of Agreement: In the event Employee materially breaches this
Agreement, Employee agrees to forfeit the entire consideration given for this
release and to pay the Company any actual damages caused by Employee’s breach.
In the event the Company materially breaches this Agreement, all amounts due
hereunder will be accelerated and become due immediately.
 
6

--------------------------------------------------------------------------------


 
23. Severability: If any provision of this Agreement, or any part thereof, is
held to be invalid or unenforceable because of the scope or duration of or the
area covered by such provision, the Parties agree that the court or other
appropriate decision-making authority making such determination shall reduce the
scope, duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the Parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.


24. Separate Counsel: The Parties acknowledge that NanoSensors has been
represented in this transaction by Becker & Poliakoff, LLP. Employee hereby
expressly acknowledges that he has been advised that he has not been represented
by the Company’s attorneys in this matter and that Employee has been advised and
urged to seek separate legal counsel for advice in this matter.


25. Notices: Any notices hereunder shall be sent to the Company and to Employee
at their respective addresses set forth below. Any notice shall be given by
certified mail, return receipt requested, postage prepaid, overnight courier or
personal delivery. Notices shall be deemed to have been given when deposited in
the United States mail or delivered to a nationally-recognized courier service.
Either Party may designate any other address to which notice shall be given, by
giving written notice to the other of such change of address in the manner
herein provided.


If to the Company:
 
NanoSensors, Inc.
1800 Wyatt Drive, Suite 2
Santa Clara, CA 95054
Attention: Chief Executive Officer
If to Employee:
 
Ted L. Wong
c/o Ray L. Wong, Esq.
Duane Morris, LLP
One Market, Spear Tower, Suite 2000
San Francisco, CA 94105-1104

 
26. Entire Agreement; Modifications: Except as otherwise expressly provided
herein, this Agreement and Release, together with the General Release constitute
the entire agreement between the Parties and supersede any and all prior
agreements, whether written or oral. This Agreement may not be modified or
changed, except in a written agreement signed by both Parties. The failure of
either party at any time to require performance by the other party of any
provision hereof shall in no way affect the full right to require such
performance at any time thereafter. Nor shall the waiver by either party of a
breach of any provision hereof constitute a waiver of any succeeding breach of
the same or any other such provision nor constitute a waiver of the provision
itself. The Agreement may be executed in multiple counterparts, each of which
shall be considered an original but all of which shall constitute one agreement.
 
[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth below.


I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to NANOSENSORS. I also understand that I have seven (7) days to
revoke this Agreement in writing after I sign it. I understand that a revocation
will become effective only if I furnish NANOSENSORS with written notice, within
such seven (7) day period. This Agreement will not become effective or
enforceable until NANOSENSORS’s receipt back of Employee’s executed Agreement
and the expiration of the seven day revocation period.     


Employee:
 
 
/s/ Ted L. Wong
Ted L. Wong
NanoSensors, Inc.:
 
 
By: /s/ Robert Baron
Name: Robert Baron
Title: Authorized Representative
   
Date: September 6, 2007
Date: September 9, 2007

 
8

--------------------------------------------------------------------------------


 
Exhibit A


       
Original Issuance Date:
Number:
Exercise Price:
Expiration Date:
       
December 13, 2006
5,000,000
$0.049
August 13, 2016
       
December 13, 2006
13,000,000
$0.049
August 13, 2016
       
TOTAL OPTIONS
18,000,000
           
Vesting: All of the above options will become fully vested on the Termination
Date





9

--------------------------------------------------------------------------------


 
EXHIBIT B


CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.


GENERAL RELEASE


I, Ted L. Wong, understand and, of my own free will, enter into this General
Release.
 

In consideration of the payments, benefits, agreements, and other consideration
to be provided by NanoSensors, Inc. (“NanoSensors”) as described in the
agreement of which this General Release is a part (such agreement, this General
Release, together, the “Agreement”), Ted L. Wong, for himself and for his heirs,
executors, administrators, and their respective successors and assigns
(collectively, “Employee”), HEREBY RELEASES AND FOREVER DISCHARGES, to the
maximum extent permitted by law, NanoSensors, Inc., its stockholders (solely in
their capacity as stockholders of NanoSensors), subsidiaries, affiliates,
divisions, successors and assigns, their respective current and former officers,
directors, employees, agents, attorneys, whether as individuals or in their
official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as “NanoSensors”) of and from all or any
manner of actions, causes and causes of action, suits, debts, obligations,
damages, complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments and expenses (including
attorneys’ fees and costs), extents, executions, claims and demands whatsoever
at law or in equity (“claims”), specifically including by way of example but not
limitation, Title VII of the Civil Rights Acts of 1964 and 1991, as amended; the
Civil Rights Act of 1866; the Employee Retirement Income Security Act of 1974,
as amended; the National Labor Relations Act, as amended; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended; the Worker Adjustment and Retraining Notification Act; the Pregnancy
Discrimination Act; and all Federal, State and local statutes, regulations,
decisional law and ordinances and all human rights, fair employment, contract
and tort laws relating to Employee’s employment with NanoSensors and/or the
termination and any civil rights or human rights law, as well as all claims for
wrongful discharge, breach of contract, personal injury, defamation, mental
anguish, injury to health and reputation, and sexual harassment, which Employee
ever had, now has, or which Employee hereafter can, shall or may have for, upon
or by reason of any matter, cause or thing whatsoever arising out of Employee’s
employment by NanoSensors or the termination thereof, provided that this General
Release shall not extend to (i) any rights, remedies, or claims Employee may
have in enforcing the terms of this Agreement; (ii) any rights Employee may have
to receive vested amounts under NanoSensors’ stock option plan, 401(k) or
pension plans; (iii) Employee’s rights to medical benefit continuation coverage,
on a self-pay basis, pursuant to federal law (COBRA); and (iv) claims for
indemnification (whether under state law, the Company’s by-laws or otherwise)
for acts performed as an officer or director of the Company or any of its
affiliates. Employee takes this action fully aware of Employee’s rights arising
under the laws of the United States (and any State or local governmental entity
thereof) and voluntarily waives and releases all such rights or claims under
these or other laws, but does not intend to, nor is Employee waiving any rights
or claims that may arise after the date that this Agreement is signed by
Employee. The provisions of any laws providing in substance that releases shall
not extend to claims which are at the time unknown to or unsuspected by the
person executing such release, are hereby waived.
 
10

--------------------------------------------------------------------------------


 
Waiver of Civil Code Section 1542. Employee represents, warrants, and agrees
that it has been informed of, has read, is familiar with, understands, and does
hereby expressly waive all rights that it has or may have under Section 1542 of
the California Civil Code and all other similar rights in other states or
territories of the United States of America, or any other jurisdiction, as said
Section may apply to the releases in this Agreement only. Said Section 1542
provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR


Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by NanoSensors or any other entity or person.


Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until NanoSensors’s receipt
back of Employee’s executed Agreement and the expiration of the seven day
revocation period.


Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.


IN WITNESS WHEREOF, Ted L. Wong has set his hand this 6th day of September, 2007
having had the opportunity to review this with counsel of his or her choice.


 
/s/ Ted L. Wong                                 
Ted L. Wong



11

--------------------------------------------------------------------------------

